1
2                                         JS-6
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
9
10                                        ) Case No.: 5:19-cv-00333-MWF(SPx)
     Nathan Thew and Mary Thew,           )
11   Individually and on behalf of others )
12   similarly situated,,                 ) ORDER GRANTING DISMISSAL
                                          ) WITH PREJUDICE AS TO THE
13                        Plaintiffs,     ) NAMED PLAINTIFFS AND
14   v.                                   ) WITHOUT PREJUDICE AS TO THE
                                          ) PUTATIVE CLASS
15   Metlife, Inc.                        )
16                                        )
                          Defendant.      )
17
                                          )
18
19             This Court hereby orders this action to be, and is, dismissed with
20   prejudice as to the named plaintiffs and without prejudice as to the Putative Class.
21   Each party is to bear their own attorneys’ fees and costs.
22           IT IS SO ORDERED.
23
24   Dated: August 5, 2019              _______________________________
                                        HON. MICHAEL W. FITZGERALD
25
                                        UNITED STATES DISTRICT JUDGE
26
27
28

     ORDER                                    1
